Citation Nr: 0419317	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Yumiko Maeda, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1980 to December 
1983.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision by the RO in New York, New 
York, which, denied service connection for a left ankle 
disorder.  During the course of this appeal the claims file 
was transferred to the RO in Detroit, Michigan.
 

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim of service connection for 
a left ankle disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  During service, the veteran was treated for left ankle 
swelling, which was acute and transitory and resolved without 
residual disability.  
 
3.  A left ankle disorder is not a disorder of service origin 
or attributable to any incident therein.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
 
Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC 1-2004, (February 2004)).
 
In this case, the rating action dated in March 1996 was 
issued before the enactment of VCAA.  Thus, in order to 
satisfy the holding in Pelegrini, the Board would have to 
dismiss as void ab initio, the rating decision of the RO 
which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  
 
The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
December 1998 Statement of the Case and November 2003 
Supplemental Statement of the Case, and February 2001 and 
September 2002 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  
 
In particular, the Board notes the evidence development 
letters dated in February 2001 and September 2002, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  
 
Factual Background

The veteran served on active duty from July 1980 to December 
1983.

Service medical records show that in a report of medical 
examination, conducted for enlistment purposes in July 1980, 
the veteran's feet and lower extremities were listed as 
normal.  In an accompanying report of medical history, the 
veteran denied a history of foot trouble.  Service medical 
records  reveal that in mid-July 1980, the veteran was seen 
for complaints that the bones in the left foot were rubbing 
together.  In late July 1980, he indicated that the pain had 
subsided even with walking, but returned on sudden movement.  
Pitting edema was noted on the lateral side of the left ankle 
more so than on the medial side.  The assessment was pitting 
stress edema, left ankle.  In a progress note dated August 
1980, he complained of a swollen left ankle for the past 
month.  The diagnosis was stress edema.  He was subsequently 
referred to the podiatry clinic for left foot swelling.  He 
was diagnosed with the possibility of a calcaneal stress 
fracture.  The examiner opined that the veteran suffered from 
mildly symptomatic pes planus, compounded by a motivational 
deficiency.  In a May 1981 physical examination report, the 
veteran's feet and lower extremities were listed as normal.  
In an August 1983 report of medical examination, conducted 
for discharge and reenlistment purposes, his feet and lower 
extremities were clinically evaluated as normal.  In a report 
of medical history, performed in conjunction with his 
discharge examination, he noted a history of foot trouble.  
Remaining service medical records are negative for treatment, 
complaints or diagnosis of a left ankle disorder.

Private treatment records from Alden March Care, dated from 
April 1991 to May 1991, reflect continuing treatment for 
complaints of left ankle swelling.  In April 1991 the veteran 
reported that he injured his foot playing basketball.  The 
veteran's treating physical therapist noted left ankle 
swelling.

The veteran sought emergency treatment at a private hospital 
in June 1994, and reported that he fell while trying to jump 
over a fence.  An X-ray study of the left foot revealed no 
evidence of an acute fracture or dislocation. 

VA outpatient treatment notes, dated October 1995 to November 
1995, reflect treatment for complaints of left ankle 
arthritis.  The diagnosis ruled out Reiter's arthritis and no 
inflammation of the acromioclavicular joint was noted.

During an October 1995 VA examination of the feet, the 
veteran complained of chronic left ankle swelling since 1980.  
He also complained of chronic left foot swelling and pain and 
tightness in the left ankle when standing for long periods of 
time.  The diagnoses reflected a history of cellulitis of the 
left ankle, chronic swelling of the left ankle and ruled out 
degenerative joint disease of the left ankle.  An X-ray study 
of the left ankle, performed in conjunction with the October 
1995 VA examination, noted an essentially negative left ankle 
joint.

In a statement from the veteran, received by the RO in April 
1996, he indicated that he received continuous medical 
treatment for his ankle disorder.  He further indicated that 
during his period of boot camp, he avoided running due to his 
ankle disorder.

In his application for service connection, and again in his 
January 1999 substantive appeal, the veteran indicated that 
in 1984, he received treatment at the Castle Point VA Medical 
Center, where he was given a cane and crutches.  Some 
attempts were made to procure these records, and in September 
1999, that medical center reported that the only record in 
their possession was a 6 1999, that medical center reported 
that the only record in their possession was a June 1989 
record for treatment of an unrelated disorder.

In a March 2003 statement from the veteran, he reported that 
during boot camp he suffered from a foot infection.  His 
present complaints consisted of pain in his ankle accompanied 
by swollen feet, which at times, made it difficult to wear 
shoes.
 
VA outpatient treatment notes dated October 2002 to February 
2004 reflect continuing treatment for left ankle complaints.  
In an October 2002 treatment note the veteran noted pertinent 
complaints of left ankle pain.  He gave a history of left 
ankle pain beginning in 1980 during boot camp.  The pertinent 
diagnostic assessment revealed left Achilles tendonitis and 
chronic left medial foot pain.  An X-ray study of the left 
ankle performed in October 2002, noted that aside from mild 
degenerative changes, the left ankle appeared normal.  

Analysis

The veteran contends that he incurred a left ankle disorder 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. §3.303 (2003).

Service medical records show that in August 1980 the veteran 
complained of a swollen ankle.  On separation examination in 
August 1983, his feet and lower extremities were clinically 
evaluated as normal.  

There is no evidence of a left ankle disorder at separation 
or within the first post-service year.  Post-service medical 
records are negative for treatment of a left ankle disorder 
until 1991, almost eight years after service, when the 
veteran reported an injury to his left ankle while playing 
basketball.

Additional private treatment records, note that in 1994 the 
veteran reported a left ankle injury after he fell jumping 
over a fence.  

In summary, the record reflects that at the time of discharge 
examination in August 1983, the veteran's feet and lower 
extremities were found to be clinically normal.    
Furthermore, the veteran has a history of post-service ankle 
injuries beginning in 1991, when he reported an injury to his 
left ankle while playing basketball.  He later reported 
another ankle injury, which occurred in 1994 when he 
attempted to jump over a fence.  

The veteran has not submitted evidence to demonstrate 
continuity of symptomatology since service, nor has he 
submitted medical evidence demonstrating that his left ankle 
disorder is linked to service.  In addition, the veteran has 
not submitted any lay statements from others indicating he 
sustained a chronic left ankle disorder in service.

The evidence of the claimed disability and of a relationship 
between the disability and service is limited to the 
veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As the evidence does not demonstrate that the veteran's left 
ankle disorder is linked to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left ankle disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



